Order, entered on July 20, 1966, directing appellant to proceed to arbitration and granting to petitioner other related relief, unanimously reversed, on the law and on the facts, without costs or disbursements to any party, and the matter remanded to Special Term, with leave to petitioner to there resubmit its order. Pending said resubmission appellant is stayed from publicizing or enforcing, or attempting to publicize or enforce, the regulations purporting to govern artists’ representatives in the United States and Canada as published in the Spring 1966 issue of the “AGVA News” or any other regulations which might be unilaterally established by the appellant purporting to govern such artists’ representatives. The order appealed from is void as it was signed and entered after appellant had filed removal papers, thereby temporarily removing this ease to the United States District Court for the Southern District. On the removal, the State Supreme Court lost jurisdiction of the case. (U. S. Code, tit. 28, § 1446, subd. [e]); Fire Assn, of Philadelphia v. General Handkerchief Corp., 304 N. Y. 382, 385). Neither Special Term’s lack of knowledge of the removal, nor the subsequent grant by the Federal court of petitioner’s motion for remand, is sufficient to validate its order signed after the removal became effective. Concur — Breitel, J. P., Rabin, Stevens, Steuer and Capozzoli, JJ.